--------------------------------------------------------------------------------

Exhibit 10.1
 
UTEC, Inc.
 
STOCK OPTION AGREEMENT DATE:
 
May 1, 2009

   
Optionee:
     
Option to Purchase Aggregate Number of Shares:
 
Price Per Share:
$.01
Date of Grant:
May 1, 2009

 

 
1.
Utec, Inc. (the “Company”), for services already completed and hereby deemed and
acknowledged as completed and to give you an increasing interest in the Company
as stockholder, hereby gives and grants you the right and option to purchase up
to the aggregate number of shares set forth above of the Company’s common stock,
par value $.001 per share (the “Common Stock”), at the price per share also set
forth above (the “Options”). The per share purchase price is not less than the
fair market value per share of Common Stock on the date the grant of the Options
was approved by the Board of Directors (the “Date of Grant”).
       
2.
The Options are exercisable immediately. The Options shall expire on the date
ten (10) years after they become exercisable, the date which has been specified
by the Board of Directors, and shall not be exercisable after their expiration
date.
       
3.
The Options (or any part of installment thereof) must be exercised by giving
written notice to the Company’s Chief Executive Officer at its principal office
address, or to such transfer agent as the Company’s Chief Executive Officer
shall designate. The notice, the form of which is attached hereto as Exhibit A,
must specify the date of the notice, the number of shares as to which the
Options are being exercised and the expected date of such purchase (which,
unless the Company otherwise consents, shall be at least five (5) days and not
more than fifteen (15) days after the date you mail the notice). The notice must
be accompanied by the tender of payment of the purchase price for the number of
shares specified in the notice. Payment must be made (a) in cash, or (b) by
certified check, or (c) with previously acquired Common Stock of the Company
having a fair market value equal to the purchase price of the shares being
purchased, or (d) any combination thereof, or (e) any other method approved by
the Board of Directors in its discretion. If the Board of Directors exercise its
discretion to permit payment by means other than the methods set forth in
clauses (a), (b), (c) or (d), such discretion must be exercised in writing prior
to the time you exercise the Options.
       
4.
Upon payment of the purchase price of the shares specified in the notice, the
Company shall deliver to you certificates for the shares purchased The holder of
the Options shall not have the rights of a shareholder with respect to the
shares covered by the Options until the date of the stock certificates issued to
the holder for such shares.
       
5.
You may be required to make an appropriate representation at the time of any
exercise of the Options that it is your intention to acquire the shares being
purchased for investment and not for resale or distribution. In addition, you
may be required to agree in writing not to sell any shares acquired pursuant to
the Options or any other shares of the Company that you may now or hereafter
acquire except either (a) in compliance with the Securities Act of 1933, as
amended, provided that the Company shall be under no obligation to register
either the Plan or any securities obtained pursuant to your exercise of your
rights, hereunder, with the Securities and Exchange Commission, or (b) with
prior written approval of the Company. An appropriate legend restricting the
sale of the shares may be placed upon the certificates representing the shares
and any resale must be in compliance with the Securities Act of 1933, as
amended, and the rules and regulations thereunder.


 
 

--------------------------------------------------------------------------------

 



 
6.
This agreement shall be binding upon and shall inure to the benefit of any
successors or assigns of the Company, and, to the extent herein provided, shall
be binding upon and inure to the benefit of your legal representatives.
       
7.
The Option is not, and should not be deemed to be, an employment agreement
between you and the Company, and nothing contained herein shall be deemed to
confer upon you any right to remain in the employ of the Company or any
subsidiary thereof, or in any way to limit the right of the Company or any such
subsidiary to terminate your employment.
       
8.
If the foregoing is in accordance with your understanding and approved by you,
please so confirm by signing and returning the duplicate of this letter enclosed
for that purpose.




 
Very truly yours,
         
UTEC, Inc
   
Fortunato Villamagna, Managing Director
 



Date:
   

 
          I hereby confirm that the foregoing is in accordance with my
understanding and is hereby agreed and accepted in its entirety as of the date
of the above letter.

     
By:
     
Optionee
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A

       
Form of Exercise Notice
             
UTEC, Inc.
Date:
   
7230 Indian Creek Lane
     
Las Vegas, NV 89149
     

 
Attention: Chief Executive Officer
 
The undersigned hereby: (1) irrevocably subscribes for and offers to purchase
__________________ of common stock of UTEC, Inc pursuant to, and in exercise of,
the options granted to the undersigned on _________________; and (2) encloses
payment of _______________________ ($_________) for these shares at a purchase
price of $_________ per share.
 
The shares should be issued be issued in the name of ___________________________
and should delivered to such holder at:

       
[insert address]

 
Signature: 
 

 
Print Name: 
 



Social Security Number: 
 
